(Por la corte, a propuesta del
Juez Asociado Señor Wolf.)
Por ouaNto, la parte apelante ha dejado de presentar un señalamiento separado de errores;
Por cuanto, el único error alegado es que la corte inferior cometió manifiesto error al apreciar la prueba presentada por los demandados en apoyo de su moción de apertura de rebel-día, y al apreciar las circunstancias concurrentes en el caso;
*999Pok cuaNto, el único objeto de la moción presentada en la corte inferior fné dejar sin efecto una rebeldía, fundándose en que los demandados no habían sido debidamente empla-zados ;
Pon ouaNto, la corte de distrito resolvió con razón derecha al expresar que la comparecencia de los demandados para presentar una excepción previa constituyó una renuncia a la citación;
Pob cuanto, los apelantes no nos han convencido de que tienen una defensa o apelación meritoria,
Pob tanto, se desestima el presente recurso.